  Case 2:18-cv-13958-AC-APP ECF No. 1 filed 12/19/18                  PageID.1     Page 1 of 4



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

KAREN LEE                                            )
                                                     )
                      Plaintiff,                     )       Civil Action No.
        vs.                                          )
                                                     )
SCREENING REPORTS, INC.                              )
                                                     )
                      Defendant.                     )
                                                     )

                                              COMPLAINT

                                   I.         INTRODUCTION

        1.     This is an action for damages brought by an individual consumer against the

Defendant for violations of the Fair Credit Reporting Act (hereafter the “FCRA”), 15 U.S.C. §§

1681 et seq., as amended.

                                        II.     PARTIES

        2.     Plaintiff Karen Lee is an adult individual residing in the State of Michigan.

        3.     Defendant Screening Reports, Inc. (“Screening”) is a consumer reporting agency

that regularly conducts business in the Eastern District of Michigan and has a principal place of

business located at 220 Gerry Drive, Wood Dale, IL 60191.

                            III.    JURISDICTION AND VENUE

        4.     This Court has jurisdiction over this matter based upon 28 U.S.C. § 1331 and 15

U.S.C. §1681p in that all claims brought arise under the federal Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq. Venue is properly in this District, pursuant to 28 U.S.C. § 1391(b), because

a substantial part of the events or omissions giving rise to Plaintiff’s claim occurred in this

District.
  Case 2:18-cv-13958-AC-APP ECF No. 1 filed 12/19/18                 PageID.2     Page 2 of 4



                              IV.     STATEMENT OF FACTS

       5.      Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s criminal history to third parties (hereafter the

“inaccurate information”).

       6.      The inaccurate information includes a false criminal history labeling the Plaintiff

as a convicted felon and personal identifying information.

       7.      The inaccurate information negatively reflects upon the Plaintiff and misidentified

Plaintiff as a convicted felon because Defendant did not report the most current and up to date

information concerning the criminal record.

       8.      Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate background information and consumer reports that it has disseminated to

various persons and prospective landlords, both known and unknown.

       9.      Plaintiff has applied for and has been denied housing opportunities, including but

not limited to, housing opportunities with Wellington Square in November 2018. Plaintiff has

been informed that the basis for these denials was the inaccurate information that appears on

Plaintiff’s consumer reports with Defendant and that the inaccurate information was a substantial

factor for those denials.

       10.     As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost housing opportunity, harm to reputation, emotional distress, including anxiety,

frustration, humiliation and embarrassment.

       11.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.




                                                2
  Case 2:18-cv-13958-AC-APP ECF No. 1 filed 12/19/18                       PageID.3   Page 3 of 4



       12.     At all times pertinent hereto, the conduct of the Defendant as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of the Plaintiff herein.


                                            V.  CLAIMS
                                           COUNT I - FCRA

       13.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       14.     At all times pertinent hereto, Defendant was a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       15.     At all times pertinent hereto, the Plaintiff was a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

       16.     At all times pertinent hereto, the above-mentioned reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       17.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. § 1681e(b).

       18.     The conduct of Defendant was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

that are outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full

amount of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

                                     VI.     JURY TRIAL DEMAND

       19.     Plaintiff demands trial by jury on all issues so triable.




                                                  3
  Case 2:18-cv-13958-AC-APP ECF No. 1 filed 12/19/18                 PageID.4        Page 4 of 4



                                    VII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

Defendant Sterling, for the following requested relief:

       A.      Actual damages;

       B.      Statutory damages;

       C.      Punitive damages;

       D.      Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;

and

       E.      Such other and further relief as may be necessary, just and proper.


                                                .
                                             Respectfully Submitted,

                                             FRANCIS & MAILMAN, P.C.


                                      BY:    _/s/ Geoffrey H. Baskerville
                                             GEOFFREY H. BASKERVILLE, ESQUIRE
                                             1600 Market Street, 25th Floor
                                             Philadelphia, PA 19103
                                             (215) 735-8600
                                             Attorneys for Plaintiff
Dated: December 19, 2018




                                                 4
